Exhibit 28(j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm and Counsel” in the Statement of Additional Information and to the use of our report dated May 29, 2014 in the Amendment No. 2 to the Registration Statement (Form N-1A No. 333-184160) and Amendment No. 5 to the Registration Statement (Form N-1A No. 811-22754) of Morgan Creek Tactical Allocation Fund. /s/ ERNST & YOUNG LLP New York, New York July 28, 2014
